UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 26, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-9681 JENNIFER CONVERTIBLES, INC. (Exact name of registrant as specified in its charter) Delaware 11-2824646 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 417 Crossways Park Drive, Woodbury, New York (Address of principal executive offices) (Zip Code) (516) 496-1900 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer o Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by the court.Yes xNo ¨ As of April 12, 2011, 1,000,000 shares of the registrant’s common stock, par value $.01 per share, were outstanding. Index JENNIFER CONVERTIBLES, INC. AND SUBSIDIARIES Index Part I - Financial Information Item 1. - Financial Statements (Unaudited) Consolidated Balance Sheets at February 26, 2011(Successor Company) (Unaudited) and August 28, 2010 (Predecessor Company) 2 Consolidated Statements of Operations (Unaudited) for the thirteen and twenty-six weeks ended February 26, 2011 and February 27, 2010 (Predecessor Company) 3 Consolidated Statements of Cash Flows (Unaudited) for the twenty-six weeks ended February 26, 2011 and February 27, 2010 (Predecessor Company) 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. - Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. - Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. - Controls and Procedures 34 Part II - Other Information Item 1. – Legal Proceedings 35 Item 1A. – Risk Factors 35 Item 2. – Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. – Defaults Upon Senior Securities 36 Item 4. – (Removed and Reserved) 36 Item 5. – Other Information 36 Item 6. – Exhibits 38 Signatures 39 Exhibit Index 40 Ex. 31.1 Certification of Chief Executive Officer Ex. 31.2 Certification of Chief Financial Officer Ex. 32.1 Certification of Principal Executive Officer Ex. 32.2 Certification of Principal Financial Officer Ex. 10.1 Warehousing Agreement by and between Jennifer Convertibles, Inc. and Marks & Cohen LLC dated April 11, 2011 Index PART I FINANCIAL INFORMATION Item 1.Financial Statements (unaudited). JENNIFER CONVERTIBLES, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except for share and per share data) Successor Company Predecessor Company February 26, 2011 (Unaudited) August 28, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash - 99 Accounts receivable Merchandise inventories, net Prepaid expenses and other current assets Total current assets Store fixtures, equipment and leasehold improvements, at cost, net Trademark - Other intangibles - Goodwill - Other assets (primarily security deposits) $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable, trade (including $329 and $4 to stockholder and former stockholder, respectively) $ $ Customer deposits Accrued expenses and other current liabilities Note payable - Deferred rent and allowances - current portion - Total current liabilities Long-term debt - Deferred rent and allowances, net of current portion - Deferred tax liability - Obligations under capital leases, net of current portion 47 58 Liabilities subject to compromise (including $994 to former stockholder) - Total liabilities Commitments and Contingencies (Note 2 and 18) Stockholders' Equity (Deficit): Common stock, par value $.01 per share, Authorized 12,000,000 shares; issued and outstanding 1,000,000 shares at February 26, 2011 10 - Additional paid-in capital - Predecessor Company: Preferred stock, par value $.01 per share, Authorized 1,000,000 shares Series A Convertible Preferred - issued and outstanding 6,490 shares at August 28, 2010 (liquidation preference $3,245) - - Series B Convertible Preferred - issued and outstanding 47,989 shares at August 28, 2010 (liquidation preference $240) - 1 Common stock, par value $.01 per share Authorized 12,000,000 shares; issued 7,073,466 shares at August 28, 2010 - 70 Additional paid-in capital - Treasury stock, at cost, 93,579 shares at August 28, 2010 - ) (Accumulated deficit) - ) ) $ $ See Notes to Consolidated Financial Statements 2 Index JENNIFER CONVERTIBLES, INC. AND SUBSIDIARIES Consolidated Statements of Operations (In thousands, except share and per share data) (Unaudited) Predecessor Company Thirteen weeks ended Twenty-six weeks ended February 26, February 27, February 26, February 27, Revenue: Net sales $ Revenue from service contracts Cost of sales, including store occupancy, warehousing, delivery and service costs Loss related to service contracts - - Selling, general and administrative expenses (Recovery of) provision for loss on amounts due from Related Company - ) - Depreciation and amortization Loss from operations ) Gain on acquisition of Related Company - 23 - 23 Interest income 2 2 2 11 Interest expense ) (4
